917 F.2d 558Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Savon STEPHENS, Plaintiff-Appellant,v.SOUTHSIDE VIRGINIA TRAINING CENTER, Defendant-Appellee.
No. 90-1708.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Oct. 31, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-89-426-R)
Savon Stephens, appellant pro se.
Julie Anne Stanley, Assistant Attorney General, Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Savon Stephens filed this action pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Secs. 2000e et seq.    After carefully reviewing the record, we find that the district court correctly determined that Stephens was not promoted to either of two positions for which she applied because the candidates selected were more qualified than was Stephens.  In neither instance was the employment decision the result of race or sex discrimination.  Similarly, her termination was properly found to have been for cause rather than in retaliation for her having filed a discrimination charge with the EEOC.


2
The judgment of the district court is affirmed.  As our review of the record and other materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.


3
AFFIRMED.